Citation Nr: 0822998	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-37 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 
17, 2005, for the award of service connection for tinnitus.

2.  Entitlement to an effective date earlier than February 
17, 2005, for the award of service connection for right ear 
hearing loss.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to July 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2006 and October 2006 rating decisions 
of the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).

In May 2006, the veteran and his spouse testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.

The issues of entitlement to an effective date earlier than 
February 17, 2005, for the award of service connection for 
right ear hearing loss and entitlement to an evaluation in 
excess of 20 percent for bilateral hearing loss are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The veteran's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).

At the May 2008 hearing, the veteran indicated he was seeking 
to reopen his claim for service connection for cellulitis 
("elephantitis").  That claim had been denied in 1948.  See 
July 15, 1948, notification letter.  As this claim has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDING OF FACT

There was no formal claim, informal claim, or written intent 
to file a claim for service connection for tinnitus prior to 
February 17, 2005.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 17, 
2005, for the award of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The veteran has not been provided a VCAA notice regarding his 
appeal of the effective date assigned for the grant of 
service connection for tinnitus.  He was provided VCAA notice 
regarding his claim for service connection for this 
disability in a May 2005 letter.  The United States Court of 
Appeals for Veterans Claims (Court) has held, however, that 
failure to comply with the notice requirement of the VCAA is 
not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists.  Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003).  Additionally, it must be noted that 
the veteran has made very specific arguments regarding the 
effective date assigned for the service-connected tinnitus 
both in writing and at the May 2008 hearing before the 
undersigned.  This shows he has some actual knowledge 
regarding how effective dates are assigned.  

The file contains the veteran's original application for 
compensation benefits, service treatment records, 
correspondence, and VA treatment reports that are relevant to 
the issue before the Board, and neither the veteran nor his 
representative has indicated that there are any outstanding 
documents to be associated with the file that would be 
relevant to this claim.  The veteran was afforded the 
opportunity to present personal testimony and argument at a 
hearing before the undersigned Veterans Law Judge.  The Board 
finds, therefore, that he has not been prejudiced by the RO's 
failure to provide him a VCAA notice because, as discussed 
below, he is not entitled to an earlier effective date for 
the grant of service connection.

Analysis

At the May 2008 hearing, the veteran testified that he had 
filed a claim for tinnitus at the same time he filed his 
claim for hearing loss back in 1946.  He asserts his claim 
for service connection for tinnitus has been pending since 
that time, and that service connection for tinnitus should be 
granted as of 1946.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of service connection and compensation based 
on a reopened claim will be, "[d]ate of receipt of claim or 
date entitlement arose, whichever is later."  38 C.F.R. § 
3.400 (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a) (2007), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  See also 38 C.F.R. § 3.1(p) (2007).  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).

The Board has carefully reviewed the evidence of record and 
finds that there is nothing in the record to allow for an 
effective date earlier than February 17, 2005, for the award 
of service connection for tinnitus.  The reasons follow.

Initially, it must be noted that the claims file has been 
rebuilt, which means that the veteran's original claims file 
is not available.  The veteran, however, saved much of the 
paperwork he submitted when he filed his claims for 
compensation benefits soon after his discharge from service, 
and he has provided a copy of his original claim for 
compensation benefits.  In that application, it shows the 
veteran did not include a claim for tinnitus.  Instead, in 
response to, "Nature of Disease or Injury on Account of 
Which Claim is Made," he listed difficulty in hearing in his 
left ear, cellulitis of the left foot, abscess in the left 
ear, and sinus trouble.  While the veteran alleges he claimed 
tinnitus at that time, the veteran made no mention of 
tinnitus and he did not report such symptomatology as ringing 
or buzzing in his ears.  The available service medical 
records show no reports or findings of tinnitus or ringing in 
the ears.  This further supports the finding that there was 
nothing in the record at that time to indicate an intent to 
file a claim for service connection for tinnitus or ringing 
in the ears, and clearly there is no competent evidence of 
disability due to tinnitus in 1946.

The first time the veteran indicated an intent to file a 
claim for service connection for ringing in the ears was in 
his 2005 application for benefits.  Applying the law to the 
facts in this case, there is nothing in the record prior to 
February 17, 2005, reflecting an intent by the veteran to 
file a claim for service connection for tinnitus.  Therefore, 
an earlier effective date cannot be awarded.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.155, 3.400. 




ORDER

An effective date earlier than February 17, 2005, for the 
award of service connection for tinnitus is denied.


REMAND

At the May 2008 hearing, the veteran indicated he had 
undergone additional hearing tests in 2007 and received new 
hearing aids.  The 2007 treatment records are not in the 
claims file.  Additionally, as pointed out by the veteran's 
representative at the May 2008 hearing, the veteran has not 
had a hearing examination since 2005.  The Board finds that a 
new hearing examination is warranted to determine the current 
level of hearing loss disability.  

In a December 2005 rating decision, the RO denied entitlement 
to service connection for hearing loss in the right ear.  The 
veteran submitted a notice of disagreement regarding the 
denial.  In an October 2006 rating decision, the RO awarded 
service connection for right ear hearing loss, and assigned a 
20 percent evaluation for bilateral hearing loss (the veteran 
was already service connected for left ear hearing loss), 
effective February 17, 2005.  In a VA Form 9, Appeal to the 
Board, the veteran appears to have filed a notice of 
disagreement regarding the effective date assigned for the 
award of service connection for right ear hearing loss.  As a 
result of this finding, this claim must be remanded for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  This claim is inextricably 
intertwined with the claim for an increased rating for 
bilateral hearing loss.  See Smith (Daniel) v. Gober, 236 
F.3d 1370, 1373 (Fed. Cir. 2001).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain VA treatment 
records from the VA facility in Durham, 
North Carolina, from February 2006 to the 
present.

2.  After the above is complete, and 
regardless whether any additional records 
are obtained, the veteran shall be 
afforded a VA audiology examination to 
determine the current nature, extent, and 
severity of his hearing loss.  The claims 
folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination.  In addition to providing 
audiometric findings the examiner must 
provide a full description of the effects 
of the appellant's hearing loss on his 
ability to work; the examiner must 
furnish detail regarding the effects of 
the disorder on the claimant's ordinary 
activity, and the limitation of activity 
caused by the disorder; and fully 
describe the functional effects caused by 
the hearing loss.  The examiner must 
provide a rationale for any opinions 
given. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

4.  The RO shall issue a Statement of the 
Case that addresses the appeal of the 
claim of entitlement to an effective date 
earlier than February 17, 2005, for the 
award of service connection for right ear 
hearing loss.  If, and only if, the 
appellant completes his appeal by filing 
a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  38 U.S.C.A. § 
7104 (West 2002). 

5.  Then readjudicate the veteran's claim 
for entitlement to an evaluation in 
excess of 20 percent for bilateral 
hearing loss.  If the claim is not 
granted to his satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


